          Case 1:19-bk-12261-MB                   Doc 142 Filed 10/15/20 Entered 10/15/20 09:13:13                                        Desc
                                                   Main Document    Page 1 of 12



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 Lionel E. Giron, Esq., SBN. 200450
 Joanne Sanchez, Esq. SBN. 320070
 Law Offices of Lionel E. Giron
 337 N. Vineyard Ave, Suite 100
 Ontario, CA 91764
 Tel. 909-397-7260 Fax: 909-694-1008
 ecf@lglawoffices.com




 □ Individual appearing without attorney
 � Attorney for: Ilda Eduwiges Alvarez

                                       UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION

 In re:                                                                       CASE NO.:     1:19-bk-12261-MB
  ILDA EDUWIGES ALVAREZ                                                       CHAPTER: 11


                                                                                   INDIVIDUAL DEBTOR'S 3rd AMENDED
                                                                                   CHAPTER 11 PLAN OF REORGANIZATION

                                                                              DATE:   OCTOBER 20, 2020
                                                                              TIME:   10:30 A.M.
                                                                              COURTROOM:        303
                                                                              PLACE: 21041 Burbank Blvd, Woodland H ills, CA 91367

                                                               Debtor(s).


This plan of reorganization (the Plan) under chapter 11 of the Bankruptcy Code provides for restructuring of the debts of
the above-named Debtor. If confirmed, the Plan will bind all creditors provided for in the Plan, whether or not they file a
proof of claim, accept the Plan, object to confirmation, or have their claims allowed. All Creditors should refer to Articles I­
IV of this Plan for the precise treatment of their claims. A disclosure statement (the Disclosure Statement) that provides
additional information is being served with this Plan. The Disclosure Statement is explanatory only; the language used in
the Plan is binding. Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one.


                                                               Article I
                                                   Treatment of Unclassified Claims

         Under§ 1123(a)(1)(i) administrative expense claims allowed under§ 503(b) and entitled to priority under
§ 507(a)(2) (including the claims of professionals, United States trustee fees, and postpetition domestic support
obligations; (ii) involuntary gap period claims under§ 507(a)(3); and (iii) priority tax claims under§ 507(a)(8) are not
classified and are not entitled to vote on confirmation of the Plan. These claims shall be treated as follows:


            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                                                   F 2081-1.PLAN
        Case 1:19-bk-12261-MB                     Doc 142 Filed 10/15/20 Entered 10/15/20 09:13:13                                        Desc
                                                   Main Document    Page 2 of 12


         A.     Professional Fees. Professional fees may only be paid upon application to and approval by the court. The
Debtor will pay professional fees in full in cash on the later of (i) the Effective Date or (ii) upon court order, except to the
extent that a holder of such claim agrees to other terms.
     Administrative Claims for Law Offices of Lionel Giron are estimated to be $20,000. This amount may be higher or lower.
         B.    Other Administrative Claims. The Debtor will pay other claims allowed under § 503(b) and entitled to
                                                                                             1
priority under § 507(a)(2), including domestic support obligations arising postpetition and United States trustee fees, in
full on the Effective Date (although expenses arising and paid in the ordinary course of Debtor’s financial affairs may be
                                                                                            2
paid as due), except to the extent that a holder of these claims agrees to other terms.

         C.    Tax Claims. The Debtor will pay claims entitled to priority under § 507(a)(8) in full over time with _______%
interest in equal amortized payments in accordance with § 511. Payments will be made quarterly, due on the first day of
the quarter, starting on the first such date after the Effective Date and ending on the last such date that is no more than 5
                                               3
years after the entry of the order for relief.

             Debtor owes the Internal Revenue Service a tax unsecured priority claim of $3.94, per Proof of Claim No. 6.
Debtor will pay this claim in full on the Effective Date.
t


                                                               Article II
                                               Classification and Treatment of Claims

Classes 1(a)-(e): Priority Claims.
        These impaired classes include allowed unsecured claims entitled to priority under § 507 (except administrative
claims under § 507(a)(2), involuntary gap period claims under § 507(a)(3) and priority tax claims under § 507(a)(8), which
are unclassified and treated in Article I). For instructions on voting, see Part 2 of the Disclosure Statement. If any Class
does not vote to accept the Plan, then each claim in the non-accepting class will be paid in full on the Effective Date
(except to the extent a holder of a claim in the class agrees to other terms). Creditors in Class 1 are treated as follows
(Check each box that applies):

                   Debtor has no creditors in Class 1

                  Class 1(a): Unsecured domestic support obligation claims entitled to priority under § 507(a)(1). Debtor
proposes to pay each claim in Class 1(a) in full over               years, with _______% postconfirmation interest. Payments
will be made in equal        monthly      quarterly amortized installments, due on the first day of each calendar       monthly
    quarterly, starting on the first such date after the Effective Date. This class is impaired and entitled to vote on
confirmation of the Plan.

                  Class 1(b): Wage and commission claims entitled to priority under § 507(a)(4). The Debtor proposes to
pay each claim in Class 1(b) in full over         years, with _______% postconfirmation interest. Payments will be made in
equal      monthly     quarterly amortized installments, due on the first day of each calendar [month][quarter], starting on
the first such date after the Effective Date. This class is impaired and entitled to vote on confirmation of the Plan.

                   Class 1(c): Employee benefit plan contribution claims entitled to priority under § 507(a)(5). The Debtor
proposes to pay each claim in Class 1(c) in full over            years, with _______% postconfirmation interest. Payments
will be made in equal      monthly      quarterly amortized installments, due on the first day of each calendar      month
    quarter, starting on the first such date after the Effective Date. This class is impaired and entitled to vote on
confirmation of the Plan.

1   Section 1129(a)(14) requires payment of all domestic support obligations arising postpetition.
2   Section 1129(a)(9)(A) requires payment in full of administrative expenses on the Effective Date.
3   Payment of priority tax claims in full within 5 years of the petition date and on terms not less favorable than those accorded the most favored
    nonpriority creditor is required by § 1129(a)(9)(C) IF THE ABSOLUTE PRIORITY RULE APPLIES AND CLASS 6(B) VOTES TO REJECT THE
    PLAN, ADD THE FOLLOWING: “Accordingly, if Class 6(b) votes to reject the Plan and is paid in full over time, tax priority claimants will receive an
    interest rate of      __% and maturity on ______. This treatment is at least as favorable as that received by Class 6(b).”
4   This treatment is required by § 1129(a)(9)(A).


            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                           Page 2                                                     F 2081-1.PLAN
       Case 1:19-bk-12261-MB                     Doc 142 Filed 10/15/20 Entered 10/15/20 09:13:13                                        Desc
                                                  Main Document    Page 3 of 12


                   Class 1(d): Grain producer and fisherman claims entitled to priority under § 507(a)(6). The Debtor
proposes to pay each claim in Class 1(d) in full over            years, with _______% postconfirmation interest. Payments
will be made in equal      monthly      quarterly amortized installments, due on the first day of each calendar      month
    quarter, starting on the first such date after the Effective Date. This class is impaired and entitled to vote on
confirmation of the Plan.

                  Class 1(e): Consumer deposit claims entitled to priority under § 507(a)(7). The Debtor proposes to pay
each claim in Class 1(e) in full over        years, with _______% postconfirmation interest per annum. Payments will be
made in equal      monthly      quarterly amortizing installments, due on the first day of each calendar      month
   quarter, starting on the first such date after the Effective Date. This class is impaired and entitled to vote on
confirmation of the Plan.

Class 2: Secured claims on Debtor’s principal residence.
        A.       Unimpaired secured claims on Debtor’s principal residence. These classes include claims secured solely
by the Debtor’s principal residence. All arrearages shall be paid on, or as soon as practicable after, the Effective Date
unless the holder of the claim agrees to other terms. Regular payments shall be made as they come due based on their
respective governing loan documents, and except with respect to curing the arrearages, the Plan does not alter the legal,
equitable or contractual rights of the creditor. The Debtor shall maintain current payments and the Plan must not
otherwise alter the legal, equitable or contractual rights of the creditors to which that claim entitles the holder of the claim.

        These classes are unimpaired and not entitled to vote on the Plan.

    Class 2(a): Secured claim of: Not Applicable
                Property address or description of collateral:
                Priority of lien:
                Total amount of allowed claim: $
                Amount of arrearages: $
                Regular monthly payment: $

    Class 2(b): Secured claim of: Not Applicable
                Property address or description of collateral:
                Priority of lien:
                Total amount of allowed claim: $
                Amount of arrearages: $
                Regular monthly payment: $

         B.      Impaired secured claims on Debtor’s principal residence. These classes of secured claims on the
Debtor's principal residence are impaired and therefore, entitled to vote under the Plan. The arrearages in the sum of
$                          shall be paid over       years with _______% interest. To cure the arrearages, the payments
shall be made in     monthly      quarterly amortized installments beginning on the first day of each calendar   month
   quarter after the Effective Date (Cure Payments). Ongoing payments shall be made as they come due based on their
respective governing loan documents (Regular Payments). The claim will be paid in full as a secured claim in this class
pursuant to § 1123(b)(5).

    Class 2(c): Secured claim of: Not Applicable
                Property address or description of collateral:
                Priority of lien:
                Amount of arrearages: $
                Total amount of allowed claim as of                      :
                    Monthly       quarterly Cure Payment amount: $
                    Monthly       quarterly Regular Payment amount: $
                Total     monthly      quarterly payments: $
                Total amount of payments (over time) to satisfy the secured claim: $
                Interest rate (to compensate creditor because claim is paid over time): _______%
                First payment date:


           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                          Page 3                                                     F 2081-1.PLAN
       Case 1:19-bk-12261-MB                    Doc 142 Filed 10/15/20 Entered 10/15/20 09:13:13                                        Desc
                                                 Main Document    Page 4 of 12


                 Amount of each installment: $
                 Frequency of payments:
                 Total yearly payments: $
                 Final payment date:
                 Monthly payments will be due on the first day of the month.

    Class 2(d): Secured claim of: Not Applicable
                Property address or description of collateral:
                Priority of lien:
                Amount of arrearages: $
                Total amount of allowed claim as of:
                    Monthly       quarterly Cure Payment amount: $
                    Monthly       quarterly Regular Payment amount: $
                Total     monthly       quarterly payments: $
                Total amount of payments (over time) to satisfy the secured claim: $
                Interest rate (to compensate creditor because claim is paid over time): _______%
                First payment date:
                Amount of each installment: $
                Frequency of payments:
                Total yearly payments: $
                Final payment date:
                Monthly payments will be due on the first day of the month.


Class 3: Unimpaired secured claims on property other than the Debtor’s principal residence.
         This class includes claims secured by a lien on property other than the Debtor’s principal residence in which
Debtor has an interest that is unimpaired under the Plan. Debtor will cure any default that occurred before or after the
petition date in this case, reinstate the maturity of that claim as such maturity existed before the default, maintain current
payments, and not otherwise alter the legal, equitable or contractual rights to which that claim entitles the holder of the
claim. All arrearages shall be paid in full on, or as soon as practicable after, the Effective Date, unless the holder of the
claim agrees to other terms. Regular payments made thereafter will be made when due under the documents governing
claim.

        These classes are unimpaired and not entitled to vote on the Plan.

    Class 3(a): Secured claim of: Not Applicable
                Description of collateral:
                Priority of lien: Vehicle Lien
                Total amount of allowed claim: $
                Amount of arrearages: $
                Regular monthly payment: $

    Class 3(b): Secured claim of: Not Applicable
                Description of collateral:
                Priority of lien: Vehicle Lien
                Total amount of allowed claim: $
                Amount of arrearages: $
                Regular monthly payment: $




          This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 4                                                     F 2081-1.PLAN
        Case 1:19-bk-12261-MB                    Doc 142 Filed 10/15/20 Entered 10/15/20 09:13:13                                        Desc
                                                  Main Document    Page 5 of 12


Class 4: Unimpaired secured claims on Collateral to be Surrendered by Debtor.
          This class includes claims secured by a lien on property in which the Debtor has an interest that are unimpaired
under the Plan. Debtor will not retain interest in such property(ies) and will surrender such collateral to the secured
creditor:             not later than Effective Date           by (date):

    Class 4(a): Secured claim of: Not Applicable
                Description of collateral:
    Class 4(b): Secured claim of: Not Applicable
                Description of collateral:

Class 5: Impaired secured claims
       The following classes include claims secured by a lien on property other than the debtor’s principal residence in
which Debtor has an interest, other than the secured claims in Class 2 and the unimpaired secured claims in Classes 3
and 4.
        The secured portion of the following impaired class(es) shall be paid as set forth below.

 U.S Bank holds a first lien on the 637 N. Mariposa Ave, Ontario, CA property. The secured claim is $400,000 based on the
 stipulation for value between Debtor and U.S. Bank, Court Dkt. 63 and 65. Debtor will pay the secured claim with an interest of
 5%. In addition, Debtor will also set aside funds to pay the property's taxes and insurance, these will be impounded by Creditor.

 The amount of the claim in excess of the secured claim is an unsecured claim in Class 6(b) However, if the holder of a secured
 claim makes a timely and valid §1111(b) election, the claim shall be treated as a secured claim notwithstanding § 506(a).



        The following chart lists Class 5 claims and their proposed treatment under the Plan:

    Class 5(a): Secured claim of: U.S. Bank,
                Property address or description of collateral: 637 N. Mariposa Ave, Ontario, CA 91764
                Priority of lien: First
                Amount of arrearages: $0.00                                 Total Claim amount: $400,000
                Total amount of allowed claim as of: 3/1/2020

                      monthly       quarterly Regular Payment amount: $ 2,147.29 (Principal and Interest)
                  Total     monthly      quarterly payments: $ 2,147.29 (Principal and Interest)
                  Total amount of payments (over time) to satisfy the secured claim: $ 773,023.14
                  Interest rate (to compensate creditor because claim is paid over time): _______%       5
                  First payment date: 12/1/2020
                  Amount of each installment: $ 2,147.29 (Principal and Interest)
                  Frequency of payments: Monthly                      ***Additionally, Debtor will pay Class 5(a) creditor for property's taxes and
                  Total yearly payments: $ 25,767.48                  insurance on a monthly basis. Debtor will be responsible for the property's
                  Final payment date: 12/1/2050                       taxes and insurance. Account will remain impounded by Creditor.
                  Monthly payments will be due on the first day of the month.

    Class 5(b): Secured claim of: Cavalry SPV I, LLC
                Property address or description of collateral: 637 N. Mariposa Ave, Ontario, CA 91764
                Priority of lien: Judgment lien
                Total amount of allowed secured claim as of:
                Total amount of payments (over time) to satisfy the secured claim: $
                Interest rate (to compensate creditor because claim is paid over time): _______%
                First payment date:                       On 8/17/2020, the Court granted Debor's Motion to value, Court Docket No. 129.
                Amount of each installment: $             Thus, Class 5(b)'s claim is wholly unsecured, and will be treated under Class
                Frequency of payments:                    6(b).
                                                                     Class 5(b)'s claim will be treated under Class 6(b), thus entitled
                Total yearly payments: $                             to vote under the Class 6(b).
                Final payment date:
                Monthly payments will be due on the first day of the month.

           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                          Page 5                                                     F 2081-1.PLAN
       Case 1:19-bk-12261-MB                     Doc 142 Filed 10/15/20 Entered 10/15/20 09:13:13                                        Desc
                                                  Main Document    Page 6 of 12




         To the extent that certain creditors’ claims are entitled to various amounts due because defaults are not cured or
paid in full on or before the Effective Date, those classes of creditors are impaired and entitled to vote on the Plan. See
Part 2 of the Disclosure Statement for instructions on voting.




Class 6: General Unsecured Claims.
                  Class 6(a): Smaller Unsecured Claims. This class includes any allowed unsecured claim of
$                          or less and any allowed unsecured claim larger than $                         but whose holder
agrees to reduce its claim to $                       . Each member of this class shall receive on the Effective Date, or
as soon as practicable thereafter, a single payment equal to 100% of the allowed claim. This class is unimpaired and not
entitled to vote on the plan.

                 Class 6(b): Other General Unsecured Creditors. This class includes all allowed unsecured claims not in
Class 6(a) and not entitled to priority. Each member of Class 6(b) shall be paid _______%
                                                                                        10        of its claim over 5 years
in equal     monthly     quarterly installments, due on the first day of each calendar       month         quarter,  with interest
at the rate of _______%
                  3.75 per annum          without interest starting on the first such date after the Effective Date. I
Debtor believes she has an allowed general unsecured claims in the amount of $57,795.09. Debtor proposes to pay this
class 10% plus a 3.75% interest rate per annum, over a 5-year period by making equal pro-rata monthly installment
payments of $106 commencing on the Effective Date of the Plan.

        This class is impaired and entitled to vote on confirmation of the Plan. For instructions on voting, see Part 2 of the
Disclosure Statement.
        All Class 6 claims, as of this date, are listed on Exhibit C to the Disclosure Statement.


                                                              Article III
                                                 Allowance and Disallowance of Claims

          A.     Disputed Claim. A disputed claim is a claim that has not been allowed or disallowed and as to which either:
(i) a proof of claim has been filed or deemed filed and the Debtor or another party in interest has filed an objection; or
(ii) no proof of claim has been filed and the Debtor has scheduled such claim as disputed, contingent, unliquidated or
unknown.

          B.   Delayed Distribution on Disputed Claims. No distribution will be made on account of that portion of a claim
that is disputed unless it is allowed by final nonappealable order.

        C.    Settlement of Disputed Claims. The Debtor will have the power and authority to settle and compromise a
disputed claim with court approval and compliance with FRBP 9019 unless the amount allowed by the compromise does
not exceed $ 5,000.00                , in which case no court approval is necessary.




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                          Page 6                                                     F 2081-1.PLAN
         Case 1:19-bk-12261-MB                      Doc 142 Filed 10/15/20 Entered 10/15/20 09:13:13                                         Desc
                                                     Main Document    Page 7 of 12


                                                                 Article IV
                                                 Executory Contracts and Unexpired Leases

         A.    Executory Contracts and Leases Assumed. The Debtor assumes the executory contracts and unexpired
leases enumerated in Exhibit E to the Disclosure Statement, effective upon the Effective Date, and shall perform all
obligations thereunder, both preconfirmation and postconfirmation. Any preconfirmation arrearages shall be paid by the
Effective Date, unless the parties agree otherwise or the court finds that a proposed payment schedule provides timely
cure and adequate assurance of future performance. Postconfirmation obligations will be paid as they come due.

         B.    Executory Contracts and Leases Rejected. The Debtor is conclusively deemed to have rejected all
executory contracts and/or unexpired leases not previously assumed or listed in Exhibit E to the Disclosure Statement as
of the Effective Date. A proof of claim arising from the rejection of an executory contract or unexpired lease under this
section must be filed no later than 30 days after the date of the order confirming this Plan. Claims arising from the
rejection of an executory contract or unexpired lease under this section are general unsecured claims in Class 6, except
to the extent this court orders otherwise.

                                                                    Article V
                                                             Means of Implementation

         The Plan will be funded through (Check each box that applies):

         a.             $ 27,950.00                of cash available on the date of the Plan confirmation hearing;
         b.             A sale of the following property (describe)
                                                                                                                                                  ,
                        described in the Plan, which the Debtor estimates will produce $                                                 ;
         c.             additional cash from projected disposable income (projected to be $ 150.00                                            /month for
                        the    5 year(s) 5 following confirmation); and/or
         d.             other sources of funding, as follows:

         Please see Part 3 of the Disclosure Statement for further details of these projections.


                                                                Article VI
                                                Discharge and Other Effects of Confirmation

         A.    Discharge. Upon completion of all payments under the Plan, the Debtor shall receive a discharge of all
preconfirmation debts, whether or not the creditor files a proof of claim, or accepts the Plan, unless the court orders
otherwise. Such discharge will not discharge Debtor from any debts that are nondischargeable under § 523 or the
obligations created by this Plan.

       B.     Vesting of Property. On the Effective Date, all property of the estate will vest in the reorganized debtor
pursuant to § 1141(b), free and clear of all claims and interests except as provided in the Plan.

         C.   Plan Creates New Obligations. Except as otherwise stated in the Plan, the payments promised in the Plan
constitute new contractual obligations that replace those obligations to creditors that existed prior to the Effective Date.

         D.    Creditor Action Restrained. Creditors may not take any action to enforce either preconfirmation obligations
or obligations due under the Plan, so long as the Debtor is not in material default under the Plan. If the Debtor is in
material default under the Plan, affected creditors may: (i) take any action permitted under nonbankruptcy law to enforce
the terms of the Plan; or (ii) move to dismiss this case or to convert this case to a chapter 7 bankruptcy case.



5
  This number should match the number of years selected for payments made to creditors under the plan and the number of years of projected
disposable income calculated in Part 3.C. of the Disclosure Statement.


              This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 7                                                     F 2081-1.PLAN
       Case 1:19-bk-12261-MB                       Doc 142 Filed 10/15/20 Entered 10/15/20 09:13:13                                        Desc
                                                    Main Document    Page 8 of 12


         E.     Material Default Defined. If Debtor fails to make any payment required under the Plan, or to perform any
other obligation required under the Plan for more than 14 days after the time specified in the Plan, the affected creditor
may serve upon Debtor and Debtor’s attorney (if any) a written notice of default. The Debtor is in material default under
the Plan if the Debtor fails within 21 days of the service of such notice of default, plus 3 additional days if served by mail,
either: (i) to cure the default or (ii) to obtain from the court an extension of time to cure the default or a determination that
no default occurred.

        F.       Retention of Jurisdiction. This court retains jurisdiction until all Plan payments have been made.


                                                                    Article VII
                                                                General Provisions

        A.    Definitions and Rules of Construction. The definitions and rules of construction set forth in §§ 101 and 102
of the Bankruptcy Code shall apply when terms defined or construed in the Bankruptcy Code are used in the Plan.

        B.    Effective Date of Plan. The Effective Date of the Plan is 14 days following the date of the entry of the order
confirming the Plan. But, if a stay of the confirmation order is in effect on that date, the Effective Date will be the first
business day after the date on which no stay of the confirmation order is in effect, provided that the confirmation order has
not been vacated.

        C.    Cramdown. Debtor reserves the right to seek confirmation of the Plan notwithstanding the rejection of the
Plan by one or more classes of creditors, pursuant to § 1129(b).

       D.      Binding Effect. The rights and obligations of any entity named or referred to in this Plan will be binding
upon and will inure to the benefit of the successors or assigns of such entity.

       E.     Captions. The headings contained in this Plan are for convenience of reference only and do not affect the
meaning or interpretation of the Plan.

       F.     Controlling Effect. Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code or FRBP), the laws of the State of California govern the Plan and any agreements, documents, and instruments
executed in connection with the Plan, except as otherwise provided in this Plan.

        G.   Final Decree. Pursuant to FRBP 3022, a Final Decree may not be entered until a bankruptcy case is fully
administered. The court may, however, allow a Final Decree to be entered at an earlier date if requested in
Miscellaneous Provisions (below), or for cause shown.

        H.       Miscellaneous Provisions: Plan Voting: If creditors who are eligible to vote in a particular class do not casts
a vote to accept or reject the Plan, the Plan shall be deemed accepted by the holders of such claims.




             This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                            Page 8                                                     F 2081-1.PLAN
        Case 1:19-bk-12261-MB                      Doc 142 Filed 10/15/20 Entered 10/15/20 09:13:13                                        Desc
                                                    Main Document    Page 9 of 12


        I.              Addendum attached, see addendum.


Date:   10/12/2020                                                                 By:
                                                                                          Signature of Debtor


                                                                                   Name: Ilda E. Alvarez
                                                                                         Printed name of Debtor


Date: 10/12/2020                                                                   By:    /s/ Joanne Sanchez
                                                                                          Signature of attorney for Debtor, if any


                                                                                   Name: Joanne P. Sanchez, Esq.
                                                                                         Printed name of attorney for Debtor, if any




             This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                            Page 9                                                     F 2081-1.PLAN
Case 1:19-bk-12261-MB   Doc 142 Filed 10/15/20 Entered 10/15/20 09:13:13   Desc
                        Main Document     Page 10 of 12
     Case 1:19-bk-12261-MB           Doc 142 Filed 10/15/20 Entered 10/15/20 09:13:13                      Desc
                                     Main Document     Page 11 of 12

                                      PROOF OF SERVICE OF DOCUMENT
 1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 2   address is:
                               337 N. Vineyard Ave., Suite 100, Ontario, CA 91764
 3
     A true and correct copy of the foregoing document entitled: DEBTOR'S 3rd AMENDED CHAPTER 11
 4
     PLAN OF REORGANIZATION
 5   will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
     2(d); and (b) in the manner stated below:
 6
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On 10/15/2020, I checked the CM/ECF docket for this bankruptcy case or
 8   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 9
         •   Russell Clementson on behalf of U.S. Trustee United States Trustee (SV):
10           russell.clementson@usdoj.gov
         •   Lionel E Giron on behalf of Debtor Ilda Eduwiges Alvarez:
11           ecf@lglawoffices.com, lglawadmin@ecf.courtdrive.com
         •   Lemuel Bryant Jaquez on behalf of Creditor US BANK, NA:
12           bknotifications@ghidottiberger.com,gbadmin@ecf.courtdrive.com
         •   Lemuel Bryant Jaquez on behalf of Creditor U.S. Bank National Association, not individually but
13           solely as Trustee for BlueWater Investment Trust 2017-1
             bknotifications@ghidottiberger.com,gbadmin@ecf.courtdrive.com
14       •   Valerie Smith on behalf of Interested Party Courtesy NEF: claims@recoverycorp.com
         •   United States Trustee (SV): ustpregion16.wh.ecf@usdoj.gov
15       •   Kristin A Zilberstein on behalf of Interested Party Courtesy NEF:
             bknotifications@ghidottiberger.com;gbadmin@ecf.courtdrive.com
16                                                      Service information continued on attached page
17   2. SERVED BY UNITED STATES MAIL:
     On 10/15/2020 I served the following persons and/or entities at the last known addresses in this
18   bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
     in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
19   constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
     document is filed.
20
     Debtor: Ilda Alvarez, 13759 Fenton Ave, Sylmar, CA 91342.
21
     Secured Creditor:
22   U.S. Bank National Association c/o Selene Finance, LP
     9990 Richmond Avenue - Suite 400 South
23   Houston TX 77042
     (Proof of claim No. 2)
24
     Unsecured Creditors:
25   Capital One, N.A. c/o Becket and Lee LLP
     PO Box 3001
26   Malvern PA 19355-0701
     (Proof of claim No. 4)
27
     Cavalry SPV I, LLC assignee of Chase Bank USA, N.A.,
28   500 Summit Lake Drive, ste 400
     Valhalla, NY 10595
     (Proof of claim No. 1)


                                              PROOF OF SERVICE                                                  1
     Case 1:19-bk-12261-MB           Doc 142 Filed 10/15/20 Entered 10/15/20 09:13:13                      Desc
                                     Main Document     Page 12 of 12

     Internal Revenue Service                                  Synchrony Bank/Walmart
 1   PO Box 7345                                               Attn: Bankruptcy
     Philadelphia, PA 19101-7346                               PO Box 965060
 2   (Proof of claim No. 6)                                    Orlando, FL 32896
 3   Portfolio Recovery Associates, LLC                        TimePayment Corp.
     PO Box 41067                                              1600 District Ave., Ste. 200
 4   Norfolk, VA 23541                                         Burlington, MA 01803−0180
     (Proof of claim No. 5)                                    (Proof of claim No. 3)
 5
     TimePayment Corp.                                         U.S. Bank National Association
 6   1600 District Ave., Ste. 200                              c/o Selene Finance, LP
     Burlington, MA 01803−0180                                 9990 Richmond Avenue, Suite 400 South
 7   (Proof of claim No. 3)                                    Houston TX 77042
                                                               (Proof of claim No. 2)
 8   U.S. Bank National Association
     c/o Selene Finance, LP                                    Visa Dept. Store National Bank/Macy
 9
     9990 Richmond Avenue –                                    Attn: Bankruptcy
     Suite 400 South                                           PO Box 8053
10
     Houston TX 77042                                          Mason, OH 45040
     (Proof of claim No. 2)
11
                                                               Wells Fargo Bank
     Synchrony Bank/Lowes                                      Attn: Bankruptcy Dept.
12
     Attn: Bankruptcy                                          PO Box 6429
     PO Box 965060                                             Greenville, SC 29606
13
     Orlando, FL 32896
                                                               Citibank/The Home Depot
14
                                                               Attn: Recovery/Centralized Bankruptcy
                                                               PO Box 790034
15
                                                               Saint Louis, MO 63179
16
     Curacao Attn: Legal Dept.                                 Portfolio Recovery Associates, LLC
17
     1605 West Olymic Blvd; Suite 600                          PO Box 41067
     Los Angeles, CA 90015                                     Norfolk, VA 23541
18                                                             (Proof of claim No. 5,7)

19                                                        Service information continued on attached page

     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
20
     (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on , I
     served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
21
     consented in writing to such service method), by facsimile transmission and/or email as follows. Listing
     the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
22
     completed no later than 24 hours after the document is filed.
23
                                                          Service information continued on attached page
24
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is true
     and correct.
25

26
     10/15/2020           Samantha Hernandez                      /s/ Samantha Hernandez
27   Date                 Printed Name                            Signature

28




                                              PROOF OF SERVICE                                                  2
